F I L E D
                                                                  United States Court of Appeals
                                                                          Tenth Circuit
                       UNITED STATES COURT OF APPEALS
                                                                         DEC 15 2003
                                     TENTH CIRCUIT
                                                                     PATRICK FISHER
                                                                                Clerk

 RICHARD GREENLEE,

           Plaintiff - Appellant,
                                                       No. 03-3226
 vs.                                            (D.C. No. 95-CV-2525-JWL)
                                                         (D. Kan.)
 UNITED STATES POSTAL
 SERVICE; THE STATE OF
 KANSAS,

           Defendants - Appellees.


                              ORDER AND JUDGMENT *


Before KELLY, BRISCOE, and LUCERO, Circuit Judges. **


       Plaintiff-Appellant Richard Greenlee appeals from the district court’s

denial of his motion under Fed. R. Civ. P. 60(b) for relief from dismissal of his

action against the postal service. The parties are familiar with the facts and we

need not restate them here. Suffice it to say that Mr. Greenlee sought to reinstate

       *
        This order and judgment is not binding precedent, except under the
doctrines of law of the case, res judicata, and collateral estoppel. This court
generally disfavors the citation of orders and judgments; nevertheless, an order
and judgment may be cited under the terms and conditions of 10th Cir. R. 36.3.
       **
         After examining the briefs and the appellate record, this three-judge
panel has determined unanimously that oral argument would not be of material
assistance in the determination of this appeal. See Fed. R. App. P. 34(a); 10th
Cir. R. 34.1(G). The cause is therefore ordered submitted without oral argument.
an action that had been dismissed without prejudice (for lack of service) more

than seven years earlier. He sought to appeal the same dismissal almost two years

later, but the appeal was dismissed for lack of jurisdiction. Greenlee v. United

States Postal Serv., No. 98-3052 (10th Cir. May 27, 1998). Thereafter came this

motion.

      The district court determined that if the motion was construed as arising

under Fed. R. Civ. P. 60(b)(1), it was untimely because it was not made within a

year from the underlying judgment. Pioneer Inv. Servs. Co. v. Brunswick Assocs.

Ltd. P’ship, 507 U.S. 380, 393 (1993). If construed as arising under Fed. R. Civ.

P. 60(b)(6), the motion was not made within a reasonable time. See Liljeberg v.

Health Servs. Acquisition Corp., 486 U.S. 847, 863 (1988) (reasonable time

requirement). Our review is for an abuse of discretion. Browder v. Director,

Dept. of Corrections, 434 U.S. 257, 263 n.7 (1978). The district court did not

abuse its discretion.

      AFFIRMED. All pending motions and requests for relief are denied.

                                       Entered for the Court


                                       Paul J. Kelly, Jr.
                                       Circuit Judge




                                        -2-